DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Species B in the reply filed on August 27, 2021 is acknowledged.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.
Accordingly, claims 1-15 are pending in this application, with an action on the merits to follow regarding claims 1-9.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
is configured to absorb[[s]] and release[[s]] an aromatic oil.”
	Claim 9 is indefinite as it recites, “wherein the device is a hat including an elastic band, a non-floppy brim configured to provide structure above a wearer's eyes, and a floppy material that is coupled to first and second sides of the non-floppy brim.” First, it is unclear if “a wearer” is referring to the same “user” from claim 1 or if “a wearer” is referring to an additional user.  Examiner respectfully suggests amending “a wearer” to recite, “the user”.  Second, it is unclear how one having ordinary skill in the art can ascertain if a material can be considered flopper or non-floppy.  Examiner respectfully suggests amending to recite the terms found in the specification “rigid”, “semi-rigid”, or “non-rigid”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crockett-Grabus (US 2011/0271418, hereafter “Crockett”).
	Regarding claim 1, Crockett discloses an interactive therapeutic device for wear on a head of a user (hat 600), comprising: an outer surface (surface shown in Fig. 6); an inner surface (not shown but understood as the inside portions of the hat that face the wearer when worn on the head); an attachment point (101) comprising a first fastener component (as 101 is either hook or loop, see para. 0041, Examiner notes that per paras. 0049-0051, while not shown on the hat, there may can be multiple fasteners components 101 such as dots placed around the base structure such as seen in Fig. 3) and positioned on the outer surface (as can be seen in Fig. 6); and a first patch (110/120/121, see Fig. 11A) comprising a second fastener component (the opposing hook or loop on 110, see para. 0055) that releasably fastens with the first fastener component (as disclosed in para. 0041), wherein the first patch is a modular patch comprising a set of patch portions (as the first patch has 110, 120, and 121, see Fig. 11A) that releasably fasten to one another (as disclosed in para. 0041).
Regarding claim 5, Crockett discloses further comprising a second attachment point (101 shown in annotated Fig. 3) comprising a third fastener component (as 101 is hook or loop, see annotated Fig. 3, and see para. 0041, Examiner notes that per paras. 
Regarding claim 6, Crockett discloses wherein each of the second and third patches is made of at least one of chenille, felt, faux leather, corduroy, elastane, fleece, felt, batiste, brocade, crepe, denim, flannel, interlock, jersey, satin, taffeta, tweed, velvet and wool (see para. 0063 where 120 or 121 can be felt) to provide accessible and different tactile textures to calm the wearer (as felt has a surface texture, it is capable of provide a different tactile feeling that may calm at least one wearer).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the device, there would be a reasonable expectation for the structures of the device to perform such functions, as Examiner has explained after each functional limitation.
.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crockett as applied to claim 1 above, and further in view of Cunliffe (US 2009/0265837).
	Regarding claim 2, Crockett discloses further comprising a second patch (any patch 110/120/121 from accessory kit 900, see para. 0041) including a third fastener component (opposing hook or loop 111/112 or 122, see paras. 0041, 0055, and 0062)
and a fourth fastener component (as 101 is hook or loop, see annotated Fig. 3, and see para. 0041, Examiner notes that per paras. 0049-0051, while not shown on the hat, there may can be multiple fasteners components 101 such as dots placed around the base structure such as seen in Fig. 3) of a second attachment point (101 shown in that absorbs and releases an aromatic oil.
	Cunliffe teaches a hat with removable patches wherein a patch (2) comprises a puff material (low density foam rubber, see para. 0027) that absorbs and releases an aromatic oil (as a foam is capable of absorbing and releasing an aromatic oil).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make one of the patches Crockett of a puff material as taught by Cunliffe “so that the upper surface of the patch bulges out, thereby creating a more eye-catching surface” (para. 0027 of Cunliffe) therefore allowing the wearer further expression and creativity.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crockett as applied to claims 1 and 5 above, and further in view of Lyle (US 2011/0209261).
Regarding claim 3, Crockett discloses further comprising a second patch (any patch 110/120/121 from accessory kit 900, see para. 0041) including a third fastener component (opposing hook or loop 111/112 or 122, see paras. 0041, 0055, and 0062) and a fourth fastener component (as 101 is hook or loop, see annotated Fig. 3, and see para. 0041, Examiner notes that per paras. 0049-0051, while not shown on the hat, there may can be multiple fasteners components 101 such as dots placed around the 
wherein the third fastener component releasably fastens with the fourth fastener component (as they are opposing hook and loop as disclosed in paras. 0041, 0055, and 0062), but does not expressly disclose the second patch comprising a crinkle material.
	Lyle teaches a children’s toy wherein the second patch (stuffed animal 708 which is attached to the base structure) comprising a crinkle material (see para. 0066).
Crockett and Lyle teach bases structures with attachments for providing entertainment to a child.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a crinkle material to one of the patches of Crockett as taught by Lyle in order “to stimulate the [wearer] through noise exploration” (see para. 0066 of Lyle).
Regarding claim 7, Crockett teaches all the limitations of claims 1 and 5 above, but does not expressly disclose wherein the second patch comprises at least one of a squeaker component, a bell, and a puff material.
Lyle teaches a children’s toy wherein the second patch (squeaker pillow 610 which is attached to the base structure) comprising a squeaker component (see para. 0066).
Crockett and Lyle teach bases structures with attachments for providing entertainment to a child.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a squeaker component to one of the patches of Crockett as taught by Lyle in order “to stimulate the [wearer] through noise exploration” (see para. 0066 of Lyle).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crockett as applied to claim 1 above, and further in view of Chang (US 2011/0094014).
Regarding claim 4, Crockett discloses further comprising a second patch (any patch 110/120/121 from accessory kit 900, see para. 0041) including a third fastener component (opposing hook or loop 111/112 or 122, see paras. 0041, 0055, and 0062) and a fourth fastener component (as 101 is hook or loop, see annotated Fig. 3, and see para. 0041, Examiner notes that per paras. 0049-0051, while not shown on the hat, there may can be multiple fasteners components 101 such as dots placed around the base structure such as seen in Fig. 3) of a second attachment point (101 shown in annotated Fig. 3) positioned on the outer surface (as understood from Figs. 6 and 3), wherein the third fastener component releasably fastens with the fourth fastener component (as they are opposing hook and loop as disclosed in paras. 0041, 0055, and 0062), but does not expressly disclose wherein a portion of the second patch is permanently attached to a portion of the second attachment point.
	Chang teaches a hat with removable decoration wherein a portion of the second patch (30/32, see Fig. 10 for example) is permanently attached to a portion of the second attachment point (point at which the patch is attached to the hat) (as seen in Fig. 10, for example, 30 is both releasable attached to the attachment point via zipper 50 at 33 AND permanently attached to the attachment point since the remaining edges of 30/32 are permanently attached to the hat at least until removed by a user).
.

 Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crockett as applied to claim 1 above, further in view of Higgins (US 2008/0086793), and further in view of Lacy (US 9655396).
Regarding claim 9, Crockett discloses wherein the device (600) is a hat (see Fig. 6) including a non-floppy brim (as a brim can be seen in Fig. 6, further, non-floppy has been interpreted as at least semi-rigid and it is known in the art that such style caps have a brim that is at least semi rigid as evidenced by col. 1, lines 20-25 of Lacy) configured to provide structure above a wearer’s eyes (as when worn on the head in a conventional style, the brim would be above at least one user’s eyes), but does not expressly disclose the hat including an elastic band, and a floppy material that is coupled to first and second sides of the non-floppy brim.
Higgins teaches hat with a brim, the hat including an elastic band (see para. 0038).
Crockett and Higgins teach analogous inventions in the field of headwear with brims.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an elastic band to the hat 
Crockett and Higgins do not expressly disclose a floppy material that is coupled to first and second sides of the non-floppy brim.
Lacy teaches a brimmed hat comprising a floppy material (interpreted as non-rigid, 22/122, a flexible material that can be seen as without addition stiffening structure in at least Fig. 1A) that is coupled to first and second side of the non-floppy brim (110, considered non-floppy as it has brim wires, see Fig. 2A where 122 is coupled at 119 on each side of the brim).
Crockett (as modified by Higgins) and Lacy teach analogous inventions in the field of brim hats.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a non-rigid material attaches to the sides of brim of Crockett as taught by Lacy in order “to cover and shield the neck of a wearer from the sun” (see col. 3, lines 20-25 of Lacy).

    PNG
    media_image1.png
    567
    669
    media_image1.png
    Greyscale

Annotated Fig. 3 (Crockett)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are garments with attachable items.  For example, Nolan-Brown (US 5950888) teaches a hat with interactive attachments, Schmid (US 5734991) teaches a hat with removable game pieces, and Hativity (https://www.instagram.com/p/Bf4NIAOnyU4/) teaches all limitations except the modular patch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732